DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pallet of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-13, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk (DE 4411826 C1; see machine translation) in view of Eppinger (US Publication 2001/0029657).
Regarding claims 1-8, 11-13, and 15-18, the claimed preamble “for picking a garment having a first layer and a second layer and fitting the garment on a pallet having a front and a back such that the first layer and the second layer of the garment are on the front and the back sides respectively of the pallet” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble as recited is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
With regards to claims 1, and 18, Gottschalk teaches (an) apparatus for picking a garment having a first layer and a second layer and fitting the garment on a pallet having a front and a back such that the first layer and the second layer of the garment are on the front and the back sides respectively of the pallet, the apparatus comprising: 
a picking arm (“freeze gripper”; FIG. 1) configured to approach the garment (it is noted that the freeze gripper is capable of being used with a garment made from textile/fabric material; [0020]) and then withdraw towards the pallet ([0020]); 
at least one adherence location (at 8; FIG. 1) on said picking arm, the adherence location being smaller than the first layer (FIG. 1 shows 8 is smaller than the material 7), the adherence location for contacting the garment at a contact location on an outer facing surface of the first layer of the garment and causing adherence of the garment, at the contact location, to the adherence location, (see FIG. 1, the contact is only on one side of 7).  
However, Gottschalk is silent regarding the apparatus comprising: a pallet, and thereby causing said picking arm to pull said first layer over said pallet, wherein said uncontacted second side slides under said first layer onto said back side of said pallet.
Eppinger teaches an apparatus for picking a garment and fitting a garment on a pallet (22) having a front and back side such that the first layer is over said pallet, wherein said uncontacted second side slides under said first layer onto said back side of said pallet ([0038-0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Gottschalk by substituting the pallet having a front and back as taught by Eppinger for more effective supporting a garment for processing as the pallet would stretch the surfaces of the fabric for tautness ([0031]; Eppinger).
With regards to claim 2, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 1, wherein said adherence location is a chill point, the chill point when contacting the contact location causing liquid on said garment at said contact location to freeze and thus to adhere to said adherence location ([0016]).  
With regards to claim 3, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise)s (the) apparatus according to claim 2, wherein said picking arm further comprises at least one liquid outlet (2) for dispensing liquid onto said contact location prior to contact with said adherence location to provide said contact location with liquid for freezing by said chill point ([0016]).  
With regards to claim 4, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 3, wherein said liquid outlet comprises a hollow needle dripper (nozzle/ atomizer 2) for accurately dispensing said liquid onto said contact location ([0016]; FIG. 1).  
With regards to claim 5, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 4, wherein said liquid is water ([0009]).  
With regards to claim 6, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 5, wherein said liquid is water with at least one added ingredient to increase viscosity and/or modify surface tension garments (it is noted that the liquid is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the liquid is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of using the picking arm with the liquid as claimed).  
With regards to claim 7, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 6 wherein said added ingredient comprises polyethylene glycol or ethylene glycol (it is noted that the liquid is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the liquid is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of using the picking arm with the liquid as claimed). 
With regards to claim 8, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 2, further comprising a chiller (Peltier element) for cooling said chill point ([0020]).  
With regards to claim 11, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) apparatus according to claim 2, wherein said chill point is kept at or below minus 6 degrees Celsius and/or below minus 15 degrees Celsius ([0016]) and/or at or below minus 20 degrees Celsius.  
With regards to claim 12, Gottschalk, as modified by Eppinger, teaches (the) apparatus according to claim 2.  However, Gottschalk, as modified by Eppinger, is silent regarding the apparatus comprising at least two chill points and/or three chill points.  
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed when the picking arm is duplicated such that there are two attachment locations on the surface of the garment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the picking arm as taught by Gottschalk, as modified by Eppinger, with reasonable expectation of picking up objects as originally intended.  Thus, the duplication of the picking arm of Gottschalk would result in having additional chill point at each respective picking arm.
With regards to claim 13, Gottschalk, as modified by Eppinger, teaches (the) apparatus according to claim 12, wherein each chill point (at 8) is associated with a separate liquid outlet (FIG. 1).  
With regards to claim 15, Gottschalk, as modified by Eppinger, teaches (the) apparatus according to claim 1.  However, Gottschalk, as modified by Eppinger, is silent regarding the apparatus comprising at least two attachment locations.
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed when the picking arm is duplicated such that there are two attachment locations on the surface of the garment.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the picking arm as taught by Gottschalk with reasonable expectation of picking up objects as originally intended.
With regards to claim 16, Gottschalk, as modified by Eppinger, teaches (the) apparatus according to claim 15, comprising three attachment points (see duplication of picking arm of claim 15).  
With regards to claim 17, Gottschalk, as modified by Eppinger, teaches (citations to Gottschalk unless specified otherwise) (the) according to claim 1, wherein the garment is a top garment in a stack of garments (it is noted that the garment is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the garment is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of picking the garment in a stack as claimed).  

Claims 1-2, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (US Patent 4,968,018; hereinafter Hoehne) in view of Eppinger (US Publication 2001/0029657).
Regarding claims 1, 8-10, and 19-20, the claimed preamble “for picking a garment having a first layer and a second layer and fitting the garment on a pallet having a front and a back such that the first layer and the second layer of the garment are on the front and the back sides respectively of the pallet” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble as recited is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
With regards to claims 1 and 18, Hoehne teaches (an) apparatus for picking a garment having a first layer and a second layer , the apparatus comprising: 
a picking arm (gripping plate 1; FIG. 1) configured to approach the garment (it is noted that the freeze gripper is capable of being used with a garment made from textile/fabric material; abstract) and then withdraw towards the pallet (FIG. 1-2); 
at least one adherence location (at 2; FIG. 2) on said picking arm, the adherence location being smaller than the first layer (FIG. 1 shows surface of 2 is smaller than the material 7), the adherence location for contacting the garment at a contact location on an outer facing surface of the first layer of the garment and causing adherence of the garment, at the contact location, to the adherence location (see FIG. 1, the contact is only on one side of substrate W).  
However, Hoehne is silent regarding the apparatus comprising: a pallet, and thereby causing said picking arm to pull said first layer over said pallet, wherein said uncontacted second side slides under said first layer onto said back side of said pallet.
Eppinger teaches an apparatus for picking a garment and fitting a garment on a pallet (22) having a front and back side such that the first layer is over said pallet, wherein said uncontacted second side slides under said first layer onto said back side of said pallet ([0038-0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Hoehne by substituting the pallet having a front and back as taught by Eppinger for more effective supporting a garment for processing as the pallet would stretch the surfaces of the fabric for tautness ([0031]; Eppinger).
With regards to claim 2, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (the) apparatus according to claim 1, wherein said adherence location is a chill point, the chill point when contacting the contact location causing liquid on said garment at said contact location to freeze and thus to adhere to said adherence location (col. 5, lines 20-30).  With regards to claim 8, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (the) apparatus according to claim 2, further comprising a chiller (refrigerant supply means) for cooling said chill point (col. 2, lines 13-32).  
With regards to claim 9, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (the) apparatus according to claim 8, wherein said chiller (refrigerant supply means) is mounted separately from said picking arm (1) and is connected via a flexible pipe (29) to said chill point, the chiller providing coolant to travel down said pipe and to evaporate in the vicinity of said chill point (col. 3, lines 49-57).  
With regards to claim 10, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (the) apparatus according to claim 2, wherein said chill point is kept below zero degrees Celsius or below a freezing point of said liquid (col. 5, lines 20-30).  
With regards to claim 19, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (an) apparatus according to claim 18, wherein said adherence locations comprise mobile chill points (col. 5, lines 20-30; FIG. 1), the apparatus further comprising: 
a chiller unit (refrigerant supply means) configured to provide liquid coolant (refrigerant; col. 2, lines 13-32); and 
at least one flexible tube (29) carrying the liquid coolant to the vicinity of the mobile chill points (gripping plate 1) to evaporate the coolant in the vicinity of the chill points (col. 3, lines 49-57), thereby to chill the chill points, the tube having a first end fixed to the chiller unit and a second end in the vicinity of the mobile chill points (FIG. 1 and 3).  
With regards to claim 20, Hoehne, as modified by Eppinger, teaches (citations to Hoehne unless specified otherwise) (the) apparatus according to claim 19, wherein the chill points are at below minus six degrees Celsius or below minus fifteen degrees Celsius (col. 5, lines 20-30).  




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk (DE 4411826 C1; see machine translation) in view of Eppinger (US Publication 2001/0029657), and further in view of Heidlmayer et al. (US Patent 8,555,760; hereinafter Heidlmayer).
With regards to claim 14, Gottschalk, as modified by Eppinger, teaches (the) apparatus according to claim 1.  However, Gottschalk, as modified by Eppinger, is silent regarding the apparatus further comprising a knife for splitting said garment from said attachment location at said pallet.  
Heidlmayer teaches an apparatus for detaching a workpiece (abstract) comprising a knife for splitting said textile from said attachment location (col. 6, line 48 to col. 7, line 22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the knife as taught by Heidlmayer to the apparatus as taught by Gottschalk, as modified by Eppinger, with reasonable expectation of lifting the surface (col. 6, line 48 to col. 7, line 22) as originally intended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853